IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43878

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 660
                                                )
       Plaintiff-Respondent,                    )   Filed: August 25, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
DEANGELO LAMAR HANKSTON,                        )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Bonneville County. Hon. Jon J. Shindurling, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of two years, for possession of Oxycodone with the intent to
       deliver, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Elizabeth A.
       Allred, Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Deangelo Lamar Hankston pled guilty to possession of Oxycodone with the intent to
deliver, Idaho Code § 37-2732(a)(1)(A). In exchange for his guilty plea, an additional charge
and enhancement were dismissed. The district court imposed a unified sentence of ten years,
with a minimum period of confinement of two years. Hankston appeals, contending that his
sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and

                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hankston’s judgment of conviction and sentence are affirmed.




                                                   2